UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6588


CHAUNCEY J. JACKSON,

                    Plaintiff - Appellant,

             v.

ADRIANNE BENNETT, Parole Board Chairwoman,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:17-cv-00166-MFU-RSB)


Submitted: April 15, 2019                                         Decided: August 30, 2019


Before GREGORY, Chief Judge, and WILKINSON and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chauncey J. Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Chauncey J. Jackson appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Jackson’s claims challenging the denial of his parole are foreclosed by our recent decision

in Bowling v. Director, ___ F.3d ___, 2019 WL 1449139 (4th Cir. 2019). Accordingly,

we affirm. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2